Opinion by
Cole, J.
In Railway Express Agency v. United States (69 Treas. Dec. 1492, Reap. Dec. 3843), affirmed in United States v. Railway Express Agency (id. 1654, Reap. Dec. 3907), the court sustained- the importer’s entered value and held the dutiable export value of machines, identical with that covered by the shipment in question, to be $145 (Canadian currency), plus 6 percent sales tax. Entry of the machine in question was made at the same value and appraisement was made accordingly. The collector appealed for reappraisement and the court held foreign value to be the proper basis for appraisement of the machine in question, finding $225 (Canadian currency), plus 8 percent sales tax, to be such statutory value. (United States v. Testing Machines, Inc., 12 Cust. Ct. 375, Reap. Dec. 5981.) Additional duties accrued by reason of the court’s final appraised value.
When the case was called for trial the Government introduced the only witness, a customs official, who testified that he had examined the books and records of the exporting corporation and found that all sales of freeness testers in the Canadian market were at $225 each, plus the sales tax. There was nothing in the testimony of the witness to dispute petitioner’s claim of good faith in entering the merchandise in question. Counsel for the respondent conceded that if the president of the petitioner company were called as a witness, he would testify that he entered the instant merchandise without any intention to defraud the Government. From an examination of the record and a consideration of the circumstances the court was satisfied that the relief sought should be allowed. The petition was therefore granted.